Appeal by the defendant from a judgment of the Supreme Court, Kings County (Murray, J.), rendered June 21, 1983, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*750Ordered that the judgment is affirmed.
The trial court properly refused the defendant’s request to submit manslaughter in the second degree and criminally negligent homicide to the jury as lesser included offenses. There was no view of the evidence which would support a finding that the defendant acted in a reckless or negligent manner, which would be necessary to find the defendant guilty of those lesser crimes (see, People v Green, 56 NY2d 427, 432-433, rearg denied 57 NY2d 775; People v Licitra, 47 NY2d 554, 558, rearg denied 53 NY2d 938; People v Jones, 120 AD2d 747, 748; People v Mills, 105 AD2d 759, 760, lv denied 64 NY2d 891).
Viewing the evidence in the light most favorable to the People and giving it the benefit of every reasonable inference to be drawn therefrom, there was sufficient evidence for the jury to reasonably conclude that the defendant’s guilt was proved to a moral certainty in this case consisting solely of circumstantial evidence (see, People v Betancourt, 68 NY2d 707, 709, 710; People v Giuliano, 65 NY2d 766, 767, 768). Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt of the crimes of which he was convicted beyond a reasonable doubt (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Brown, Niehoff and Rubin, JJ., concur.